DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/06/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11,061,840. Although the claims at issue are not identical, they are not patentably distinct from each other because 
Claim 1 of the instant application is anticipated by the patent’s claims 1 and 5 in that claims 1 and 5 of the patent contains all the limitations of claim 1 of the instant application. Please see table below for the claim comparison.
Further, the limitation of the remaining claims 2-20 are found with minor variations in the recitation of patents claim 1-17.

Instant Application (17/368,172)
Patent 11,061,840
A method, comprising:
responsive to determining, by a computer system, that a memory pressure metric in the computer system does not exceed a threshold value, disabling interrupts that signal completion of a packet transmission by a network interface controller;

Claim 1: A method, comprising:
responsive to determining, by a processor, that a memory pressure metric does not exceed a threshold value, writing a first pre-defined value into an interrupt controller, 
Claim 5: wherein writing the first pre-defined value into the interrupt controller disables interrupts generated by the network interface controller.

transmitting a plurality of data packets by the network interface controller; and
responsive to determining that at least a defined number of data packets have been transmitted by a network interface controller
responsive to detecting that the memory pressure metric exceeds the threshold value, releasing a memory buffer allocated to a data packet of the plurality of data packets.
and that the memory pressure metric exceeds the threshold value, releasing memory buffers allocated to the data packets; and


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-11, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Ma US publication US 20090319733 in view of Polge et al “Reducing CPU Utilization by Controlling Transmit Complete Interrupts” cited in the IDS submitted on 07/06/2021.

Regarding claim 1, Ma teaches a method (see figure 3), comprising: 
responsive to determining, by a computer system, that a memory pressure metric in the computer system does not exceed a threshold value, interrupts that signal completion of a packet transmission by a network interface controller are not generated (block 315, see para 0025, In step 315, the method 300 determines whether the high watermark 116 has been met, the No leg of block 315 shows that a completion interrupt is not generated); 
transmitting a plurality of data packets by the network interface controller (block 310, see para 0024, the network device 102 transmits a packet 110); 
and responsive to detecting that the memory pressure metric exceeds the threshold value, releasing a memory buffer allocated to a data packet of the plurality of data packets (block 315, block 320, see para 0029, In step 320, the interrupt handler 114 of the network device 102 generates an aggregated transmit completion interrupt 112 for all packets 110 in the host's 104 memory 118…After processing the aggregated transmit completion interrupt 112, the network device 102 frees the memory 118 locations storing the packets 110 at one time, in one "chunk").
But, Ma fails to teach disabling interrupts that signal completion of a packet transmission by a network controller.
However, Polge teaches when transmit completion interrupt is not generated or transmit, the transmit completion interrupt is turned off e.g. disabled (see figure 1, turn off transmit complete interrupts).
Therefore, it would have been obvious for a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the interrupt aggregation of Ma and further incorporate disabling interrupts.
The motivation for doing so is to reduce system disruption and utilization as taught by Polge (see page 497 last paragraph).

Regarding claim 2, Ma further teaches determining that one or more data packets have been transmitted by the network interface controller, responsive to detecting that the memory pressure metric exceeds the threshold value (see block 325, 310, see para 0024, the network device 102 transmits a packet 110, also see para 0030, In step 325, the method 300 determines whether more packets 110 will be transmitted by the network device 102).

Regarding claim 3, Ma further teaches responsive to detecting that the memory pressure metric exceeds the threshold value, enabling interrupts that signal completion of packet transmission by the network interface controller (block 315, block 320, see para 0029, In step 320, the interrupt handler 114 of the network device 102 generates an aggregated transmit completion interrupt 112 for all packets 110 in the host's 104 memory 118…After processing the aggregated transmit completion interrupt 112, the network device 102 frees the memory 118 locations storing the packets 110 at one time, in one "chunk").

Regarding claim 4 Ma further teaches the memory pressure metric comprises a total size of memory buffers allocated to the plurality of transmitted data packets (see para 0025, determine the number of full cells 108A, and then compare the number of full cells 108A to the high watermark 116).

Regarding claim 5, Ma further teaches the memory pressure metric comprises a difference between a pre-defined value and an amount of free memory in the computer system (see para 0026, a high watermark 114 of approximately two-thirds of the total number of array cells 108 in the ring buffer 118. Thus, in the example where the ring buffer 118 includes a 64-cell array, the high watermark 116 can be set to 42 cells).

Regarding claim 8, Ma teaches a system (figure 1) comprising: a memory (memory 118); and one or more processors (processor 106), coupled to the memory, to: 
responsive to determining that a memory pressure metric in the computer system does not exceed a threshold value, interrupts that signal completion of a packet transmission by a network interface controller are not generated (block 315, see para 0025, In step 315, the method 300 determines whether the high watermark 116 has been met, the No leg of block 315 shows that a completion interrupt is not generated); 
transmit a plurality of data packets by the network interface controller (block 310, see para 0024, the network device 102 transmits a packet 110); and 
responsive to detecting that the memory pressure metric exceeds the threshold value, release a memory buffer allocated to a data packet of the plurality of data packets (block 315, block 320, see para 0029, In step 320, the interrupt handler 114 of the network device 102 generates an aggregated transmit completion interrupt 112 for all packets 110 in the host's 104 memory 118…After processing the aggregated transmit completion interrupt 112, the network device 102 frees the memory 118 locations storing the packets 110 at one time, in one "chunk").
But, Ma fails to teach disabling interrupts that signal completion of a packet transmission by a network controller.
However, Polge teaches when transmit completion interrupt is not generated or transmit, the transmit completion interrupt is turned off e.g. disabled (see figure 1, turn off transmit complete interrupts).
Therefore, it would have been obvious for a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the interrupt aggregation of Ma and further incorporate disabling interrupts.
The motivation for doing so is to reduce system disruption and utilization as taught by Polge (see page 497 last paragraph).

Regarding claims 9-11, please refers to the rejection of claims 3-5 since the claimed subject matter is substantially similar.

Regarding claim 15, Ma teaches a computer-readable non-transitory storage medium comprising executable instructions that, when executed by a computer system (see para 0018, the invention can take the form of a computer program product accessible from a computer-usable or computer-readable medium 212 providing program code for use by or in connection with a computer 204), cause the computer system to: 
responsive to determining, by a computer system, that a memory pressure metric in the computer system does not exceed a threshold value, interrupts that signal completion of a packet transmission by a network interface controller are not generated (block 315, see para 0025, In step 315, the method 300 determines whether the high watermark 116 has been met, the No leg of block 315 shows that a completion interrupt is not generated); 
transmit a plurality of data packets by the network interface controller (block 310, see para 0024, the network device 102 transmits a packet 110); and 
responsive to detecting that the memory pressure metric exceeds the threshold value, release a memory buffer allocated to a data packet of the plurality of data packets (block 315, block 320, see para 0029, In step 320, the interrupt handler 114 of the network device 102 generates an aggregated transmit completion interrupt 112 for all packets 110 in the host's 104 memory 118…After processing the aggregated transmit completion interrupt 112, the network device 102 frees the memory 118 locations storing the packets 110 at one time, in one "chunk").
But, Ma fails to teach disabling interrupts that signal completion of a packet transmission by a network controller.
However, Polge teaches when transmit completion interrupt is not generated or transmit, the transmit completion interrupt is turned off e.g. disabled (see figure 1, turn off transmit complete interrupts).
Therefore, it would have been obvious for a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the interrupt aggregation of Ma and further incorporate disabling interrupts.
The motivation for doing so is to reduce system disruption and utilization as taught by Polge (see page 497 last paragraph).

Regarding claims 16-18, please refers to the rejection of claims 3-5 since the claimed subject matter is substantially similar.


Claims 6, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Ma and Polge as applied to claims above, and further in view of Shimizu US publication US 20130227241.

Regarding claim 6, the combination of Ma and Polge teaches all the features with respect to claim 1 as outlined above.
But, the combination of Ma and Polge fails to teach the memory pressure metric comprises a period of time during which an application being executed by the computer system has been blocked by a memory allocation operation.
However, Shimizu teaches a memory pressure metric comprises a period of time during which an application being executed by the computer system has been blocked by a memory allocation operation (see para 0092, it is preferable to determine the above-mentioned threshold period of time in step SC1 to be on the order of an average deallocation period of time, in a case where a memory area is to be allocated using the RAM 105 as a work area required for carrying out a rendering process of printing data. The average deallocation period of time is an average of a period of time from allocation of a memory area to deallocation of the memory area after the finish of the rendering process).
Therefore, it would have been obvious to modify the memory pressure metric of Ma and further incorporate period of time an application has been blocked by a memory allocation operation of Shimizu as one of the metric.
Doing so would allow deallocating memory buffer in a timely manner and improving the efficiency of the computer system.

Regarding claim 12 and 19, please refer to the rejection of claim 6 since the claimed subject matter is substantially similar.

Claims 7, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Ma and Polge as applied to claims above, and further in view of Srinivasan US publication US 20100205395.

Regarding claim 7, the combination of Ma and Polge teaches all the features with respect to claim 1 as outlined above.
But, the combination of Ma and Polge fails to teach the memory pressure metric comprises a page fault frequency.
However, Srinivasan teaches a memory pressure metric comprises a page fault frequency (see para 0021, the management domain determines whether the page fault rates comply (meet or exceed) the established computing policy… If not, the presently allocated memory (e.g., the initially allocated memory, or memory allocated from an earlier reallocation) is reallocated to ensure compliance).
Therefore, it would have been obvious to modify the memory pressure metric of Ma and further incorporate page fault frequency of Srinivasan as one of the metric.
Doing so would allow minimizing page fault rate and improving the efficiency of the computer system.

Regarding claim 13 and 20, please refer to the rejection of claim 7 since the claimed subject matter is substantially similar.

Claim 14 rejected under 35 U.S.C. 103 as being unpatentable over the combination of Ma and Polge as applied to claims above, and further in view of Pope et al US publication US 20060174251 hereinafter Pope.

Regarding claim 14, the combination of Ma and Polge teaches all the features with respect to claim 8 as outlined above.
But, the combination of Ma and Polge fails to teach disabling interrupts is performed by writing a pre-defined value into one of: a network interface controller or an interrupt controller.
However, Pope teaches enabling and disabling interrupts is performed by writing a pre-defined value into one of: a network interface controller or an interrupt controller (see para 0140, The NIC 216 also atomically disables (suppresses) further receive event queue interrupt generation by resetting interrupt enable bit 448).
Therefore, it would have been obvious to modify disabling interrupts of Ma and Polge and incorporate disabling interrupt by writing a predefined value into a network interface controller of Pope.
Doing so would allow controlling interrupts efficiently by processor using register write.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG H DANG whose telephone number is (571)272-0470. The examiner can normally be reached Monday-Friday 9:30AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on (571)272-4176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHONG H DANG/Primary Examiner, Art Unit 2184